          Case 2:20-cv-01494-RAJ Document 92 Filed 09/18/21 Page 1 of 7



 1
 2                                 IN THE UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 3
     CHRISTOPHER KING, J.D.                                              )
 4
     A/K/A KINGCAST,
 5   and                                                                 )
     JOHN NOVAK,
 6                                                                       )       CASE NO 2-20-cv-01494-RAJ
                     Taxpayer Plaintiffs,
 7                                                                       )       JUDGE RICHARD A. JONES

 8   vs.
                                                                         )
 9   LIQUOR AND CANNABIS BOARD OF THE STATE
     OF WASHINGTON “LCB”; JANE RUSHFORD,                                 )
10   CHAIR OF LCB AND RICK GARZA, DIRECTOR OF LCB,
     In their Individual and Official Capacities,                        )
11
12                   Defendants.                                         )

13                              PLAINTIFFS’ OBJECTION AND CLARIFICATION
                                  TO THE COURT’S ORDER OF DISMISSAL
14
                                        FILED SEPTEMBER 8, 2021
15
              NOW COME THE PLAINTIFFS to note that they would like to clarify a few things that are of
16
     paramount importance as it appears the Court has fundamental misunderstandings as to the
17
     substance of their arguments. As such, they elucidate herein as they finalize their Second Amended
18

19   Complaint for timely submission per Court Order.

20   I.       The Arbitrary and Capricious Standard on the Authority Issue.

21            Firstly, we now have the correspondence file that predicated the dismissal of Criminal

22   charges against area bud tender Cynjo Raylene Hall (Appendix A) Plaintiff King worked extensively

23   with the Public Defendant Samuel Backman in providing him information via four (4) zoom calls and
24   several emails, the same way he provided information to Seattle Hempfest Entertainment Director
25
     Levi Lyon’s Counsel as they too earned a dismissal in his Criminal case involving seizure and
26
     forfeiture of two rather expensive RVs.
27
28
30                                                         1
                           Plaintiff’s Objection to September 8, 2021 Court Order of Dismissal
31
       Case 2:20-cv-01494-RAJ Document 92 Filed 09/18/21 Page 2 of 7



 1           While that Counsel was not so forthcoming the records of a Public Defender are arguably

 2   public when Attorney-Client Privilege is waived so we now have the following passage for the
 3   Court’s edification:
 4
                     Re: Cynjo Hall 18580A19D... “I’d just request dismissal; I think she made a mistake,
 5                   but it was a mistake that she got fired for and being fired was the appropriate
                     consequence for the mistake she made. You might also look at RCW 66.44.010: Local
 6                   officers to enforce law—Authority of board—Liquor enforcement officers. (wa.gov).
                     This statute is the subject of some house bills which update it to include language
 7                   indicating that enforcement of Cannabis rules is also within the jurisdiction of Liquor
                     and Cannabis enforcement officers, but as it currently exists it hasn’t been updated
 8                   such that they have authority to investigate and charge criminal issues, at least that’s
                     my reading. Initially I thought of this as more of a Knapsted motion, but now I think
 9                   it’s a 3.6 suppression issue since the search would have been illegal if they didn’t
                     have authority to investigate in the first place. It’s a narrow issue but I think it’s
10                   there.” (Appendix A).
                                                     **********
11
12                   This message was sent from myself to the State’s representative in the matter on

13                   8/17/2021.

14                                                     **********

15           That was moments after our zoom call the same day, and precisely one (1) day prior to the

16   8/18/2021 dismissal as previously filed with the Court. Suffice to say in this instance, post hoc ergo
17   propter hoc is actually true and accurate.
18

19
20
21
22
23
24
25
26
27
28
30                                                          2
                            Plaintiff’s Objection to September 8, 2021 Court Order of Dismissal
31
         Case 2:20-cv-01494-RAJ Document 92 Filed 09/18/21 Page 3 of 7



 1            Again, the media links for the videos that Plaintiff King developed with Ms. Hall and Mr. Lyon

 2   are below for the Court’s edification and of course the reasonable allegations must be considered as
 3   true and in the light most favorable to the Plaintiffs. That’s the Law on a 12(b)(1) or a 12(b)(6)
 4
     Motion to Dismiss.
 5
     Levi Lyon:
 6
     http://christopher-king.blogspot.com/2020/03/kingcast-sees-washington-liquor-and.html
 7   06 March 2020
     KingCast Sees Washington Liquor and Cannabis Board Sued for Unlawful Seizures as they Target
 8   Seattle Hempfest Entertainment Director.1

 9   https://youtu.be/MML9MyI8if4
     Washington Liquor and Cannabis Board Caught in Bogus Criminal Prosecution
10
11   Cynjo Raylene Hall
12
     https://www.youtube.com/watch?v=1dccXJsebIw&t=27s
13
     Washington LCB Busted for Being Fake Police Under 42 USC §1983 with Cynjo Raylene Hall
14
15            Here then, is the point:

16            No reasonable State Actor would believe that they had authority to proceed in a Criminal

17   Proceeding yet LCB Officials and all named Defendants did so and implored their underlings such as
18   Agents Jung and Satterly to do so or risk their employment at LCB.
19            Given the multiple attempts to obtain Cannabis Criminal Authority and testimony of LCB
20
     Officials in such proceedings it is patently clear that they know they lacked authority and that takes
21
     this case beyond the mere notion that it turns on analysis of State Law: No.
22
              The State Law was and is clear – there was no authority. Plaintiffs provided the following
23
     case law in Supplemental Pleadings that were not reflected in the Court’s Decision. To wit:
24
25   1
       The lawsuit referenced at that time was a Replevin Motion. That was put aside when LCB then tried to force its
     hand on the failed Criminal case that we shut down. Frankly Mr. Lyon’s emotional health is at stake right now and
26   that is the primary reason he has not joined this case yet. But he is still present and rebuilding his life after a year of
     unlawful hell occasioned by ultra vires LCB actions and we will be doing events to draw awareness on this issue. He
27   is not a hypothetical man. Nor is Ms. Hall a hypothetical woman. They and the others who comprise the $25M booty
     noted herein are real representatives of classes of people impacted by LCB ultra vires actions. At what point is
28   substantial, substantial. One would think that Plaintiffs crossed that threshold at the first $10M at a minimum.

30                                                                3
                               Plaintiff’s Objection to September 8, 2021 Court Order of Dismissal
31
       Case 2:20-cv-01494-RAJ Document 92 Filed 09/18/21 Page 4 of 7



 1          Arbitrary and Capricious malfeasance provides a sustainable Cause of Action under 42 USC

 2   §1983. See Robinson v. Seattle, 119 Wn.2d 34 (1992) 830 P.2d 318; Hayes v. City of Seattle, 131
 3   Wn.2d 706, 712-713, 934 P.2d 1179 (1997) a case that Plaintiff King noted during the Jung
 4
     Deposition that will soon appear on YouTube as well, however with the actual zoom recording as
 5
     opposed to this Facebook live download:
 6
     https://www.facebook.com/KingCast/videos/10219477798675212
 7
            Also there is an Eighth Circuit case of Tri-County Landfill v. Brule County, SD (2000 SD 148)
 8
            [¶11.] Under a 42 USC § 1983 cause of action, a party may recover damages for the
 9          “‘deprivation of any rights, privileges, or immunities secured by the Constitution and laws’ of
            the United States caused by any person acting ‘under color of any statute, ordinance,
10          regulation, custom, or usage, of any State or Territory.’” See Michigan Envtl. Resources
            Assocs., Inc. v. County of Macomb, 669 F.Supp 158, 159 (EDMich 1987) (quotation omitted).
11          In a § 1983 action, plaintiff must prove two elements. Id. First, a plaintiff must prove “that
12          the defendant acted under color of state law.” Id. Second, the plaintiff must prove that “the
            defendant deprived the plaintiff of a federal right, either statutory or constitutional.” Id.
13          (citing Gomez v. Toledo, 446 US 635, 100 SCt 1920, 64 LEd2d 572 (1980)). The parties do
            not dispute that County’s conduct was under “color of state law”; therefore, the first element
14          of a § 1983 cause of action is clearly satisfied. As such, the crux of our review focuses on
            whether Landfill was deprived of any “statutory or constitutional right.”
15
            [¶12.] Landfill originally alleged in its complaint in this case that “revocation by [County]
16          was without prior notice to the [Landfill] and was arbitrary, capricious, willful, malicious,
            and an unconstitutional taking without just compensation, due process and denied the
17          [Landfill] equal protection under both the South Dakota and United States Constitutions and
            is actionable under [42] USC 1983 and 1985.”
18
            The Court went on to elaborate on whether the standard is “arbitrary and capricious,” “a
19
20   shock of the conscience” or “completely irrational.” Plaintiffs contend that whether it be “arbitrary

21   and capricious” or “a shock of the conscience” or “completely irrational” Plaintiffs have more than

22   clearly met their burden to move forward not only at a 12(b)(1) level but also at a 12(b)(6) level as

23   well when that time comes around.

24          Further, it’s not a hypothetical situation. People are being subjected to Criminal Proceedings
25   all the time by and through LCB Agents, everyone knows that…. It’s what they do. Not just Putative
26
     Plaintiff Hall but Levi Lyon and countless others. It is a huge endeavor as well….
27
28
30                                                        4
                          Plaintiff’s Objection to September 8, 2021 Court Order of Dismissal
31
           Case 2:20-cv-01494-RAJ Document 92 Filed 09/18/21 Page 5 of 7



 1             As noted in 2018 for example $25M out of $52M (for the ENTIRE COUNTRY per DEA

 2   website) in seizures attendant to Criminal proceedings. That quantum of harm alone is enough to
 3   warrant Taxpayer Standing per case law previously cited as well.
 4
 5

 6
 7
     As such, the Court’s language:
 8
                       Although it is “well established that the deprivation of constitutional rights
 9                     unquestionably constitutes irreparable injury,” Melendres v. Arpaio, 695 F.3d 990,
                       1002 (9th Cir. 2012), the Court finds that Plaintiffs’ hypothetical risk of injury does
10                     not. Plaintiffs’ concern about possible harm to unidentified individuals in the general
                       populace resulting from a hypothetical investigation, arrest, and prosecution is
11
                       purely speculative.
12
     …..does not apply here. How on Earth could the Plaintiffs – prior to full Discovery mind you – have
13
     an ability to specifically quantify the harms when we all know that the LCB carries out these duties
14
     as a matter of course. The Court already had in its file for example, the above graph from the DEA
15
     noting the $25M quantum.
16

17
     II.       Cannabis Testing and Fourteenth Amendment Equal Protection Liability.
18

19             The Court’s Order also stated that the matter of testing is strictly a State question. With all

20   due respect perhaps Plaintiffs have not clearly communicated the point but to be crystal clear the

21   point is that inadequate testing and other LCB policies are having an adverse and foreseeably

22   negative impact. This entire area of Law is clearly a question of Constitutional import right here in

23   the Ninth Circuit as noted by a Faculty Learned Treatise from Case Western Reserve School of Law --
24   Plaintiff King’s Alma Mater:
25
26   The Constitutional Right to Make Medical Treatment Decisions: A Tale of Two Doctrines

27   B. Jessie Hill
     Case Western University School of Law, jessie.hill@case.edu (2006).
28
30                                                           5
                             Plaintiff’s Objection to September 8, 2021 Court Order of Dismissal
31
         Case 2:20-cv-01494-RAJ Document 92 Filed 09/18/21 Page 6 of 7



 1                      On appeal, the Ninth Circuit strongly encouraged the court to issue an injunction
                        allowing the distributors to provide marijuana to those individuals who met the
 2
                        requirements of medical necessity.34
                                                              2


 3
     Moreover, Plaintiffs had noted in Supplemental Pleadings:
 4
                        Further evidence will show that it is not just the THC levels, it is the “hot pot” as well
 5                      – the lack of adequate pesticide testing combined with the fact that proliferation of
                        new strains for recreational users like Plaintiff King to dabble in drives the market
 6                      whilst medical users like Plaintiff Novak who need constant, steady and regulated
                        product suffer, and that is a Fourteenth Amendment Equal Protection issue in point
 7                      of fact. And remember, the Medical users have to fight with the recreational users to
                        obtain medically-compliant products. As such that is yet another basis for Federal
 8
                        Jurisdiction. See Appendix D showing taxable review from the Medical side dwindle
 9                      from 39.7% in Q3 after 502 was passed to 1.1% now. These are cold hard facts but
                        the LCB does not care because it is too busy raking in all kinds of money from all of
10                      these retail sales and confiscation of property such as Levi Lyons RVs without even a
                        signed Warrant Affidavit…. From a man who is now running scared of his Deposition
11                      and hastily resigning his post.

12   They also noted there were never any mandatory recalls until after they brought the matter to the

13   public eye as there is absolutely no record of any impounded and destroyed cannabis, ever.
14            See WAC §314-55-225 with mandatory language:
15
              (e) Destruction of affected product. An affected licensee must coordinate destruction of
16            affected product with the local WSLCB enforcement officer and allow WSCLB [WSLCB]
              enforcement to oversee the destruction of affected product recalled to ensure the
17            destruction of affected product that poses risks to consumers.

18            ……despite the dozens of unauthorized pesticides noted over the years at tab 3, there were
              but 18 recalls for all of these years and these were all voluntary recalls. The only mandatory
19            recall came approximately four (4) days after Plaintiffs issued these Discovery Requests.
              Busted again. Plaintiff apologize for the colloquialism but it’s a fact. And simple. And True.
20
              At this point Plaintiffs respectfully ask the Court to recognize that we have indeed crossed
21            into the realm of the theatre of the absurd. As such, Plaintiffs believe they are entitled to a
              negative inference on this matter in their favor at this point of the litigation – and at Trial --
22            based on the totality of all that they have brought before the Court to date.
23
24
25
26
     2
       34. United States v. Oakland Cannabis Buyers’ Coop., 190 F.3d 1109, 1114–15 (9th Cir. 1999) (per curiam), rev’d, 532 U.S.
27   483 (2001).

28
30                                                                 6
                               Plaintiff’s Objection to September 8, 2021 Court Order of Dismissal
31
        Case 2:20-cv-01494-RAJ Document 92 Filed 09/18/21 Page 7 of 7



 1           This matters more to co-Plaintiff John Novak as a medicinal patient who needs quality and
             consistency in his strains and therein lies the crux of Plaintiffs’ 14th Amendment Claim:
 2
             He has used products he feels were contaminated and that not only impacts the general
 3           health of all users, it disparately impacts the health of many medical patients without any
             Legal Rational Basis, and that is a problem of Constitutional Proportions.
 4
 5
     III.    Conclusion.
 6
             Plaintiffs do not seek specific reply or action from the Court at this time. This is strictly an
 7
     informational filing. Plaintiffs have always approached this Court with full candor. While Plaintiff
 8
     Novak has not successfully litigated 42 USC §1983 matters Plaintiff King most certain has, and he
 9
     looks forward to clarification of these issues in the present case. All Plaintiffs thank the Court in
10
     advance for the opportunity have full understanding of their position as the litigation moves
11
12   forward, either as pro se litigants or as clients of licensed Counsel.

13
     Respectfully submitted,
14
15   __________________________
     Christopher King, J.D.
16

17   /s/John Novak
     ________________________
     John Novak
18
     /s/Cynjo Raylene Hall
     ___________________________________
19
     Cynjo Raylene Hall (pending)
20
                                                  CERTIFICATE OF SERVICE
21
             I the undersigned solemnly swear that true copies of this Objection was sent via email
22                                        and ECF filing system to:

23                                               JONATHAN PITEL, ESQ.
                                         ATTORNEY GENERAL OF WASHINGTON
24                                       Licensing & Administrative Law Division
                                                 1125 Washington St SE
25                                              Olympia, WA 98504-0110
26
                                              This 18th Day of September, 2021
27
                                                _________________________________
28                                                CHRISTOPHER KING, J.D.

30                                                              7
                                Plaintiff’s Objection to September 8, 2021 Court Order of Dismissal
31
